Citation Nr: 0835665	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-41 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical strain 
and myositis.

2.  Entitlement to service connection for residuals of 
bilateral ankle sprains.

3.  Entitlement to service connection for patellofemoral 
syndrome of the knees. 

4.  Entitlement to a compensable disability rating for 
dysthymia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from March 1983 to February 
1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which, in relevant part, denied the veteran's claims for 
service connection for a cervical strain and myositis, 
bilateral ankle sprains, and patellofemoral syndrome of the 
knees, as well as his claim for a higher, i.e., compensable 
rating for his already service-connected dysthymia.  

The Board is remanding the claim for a compensable rating for 
the dysthymia to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.


FINDING OF FACT

The disability the veteran has from his cervical strain, 
myositis, ankle sprains, and patellofemoral syndrome 
affecting his knees was first diagnosed several years after 
his military service ended and has not been linked by 
competent medical evidence to his service.


CONCLUSION OF LAW

The veteran's cervical strain, myositis, ankle sprains, and 
patellofemoral syndrome of the knees were not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in August 2004, October 2004, and November 
2006, the first two of which were sent prior to the RO's 
initial adjudication of his claims in March 2005.  These 
letters informed him of the evidence required to substantiate 
his claims, as well as of his and VA's respective 
responsibilities in obtaining supporting evidence.  

As for the Dingess requirements, these were addressed in the 
November 2006 letter, which apprised him of the downstream 
disability rating and effective date elements of his claims.  
Although this letter was not issued prior to any adjudication 
of his claims, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the underlying claims for service connection.  So any 
questions as to the appropriate downstream disability rating 
or effective date to be assigned are moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 
20.1102 (2007) (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records he and his representative 
identified.  He also was provided a VA examination in January 
2005 to determine the etiology of his bilateral ankle and 
knee disabilities.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).



The veteran's representative argues that a VA medical opinion 
is required to determine whether the veteran's cervical 
strain and myositis are related to service.  The Board 
disagrees, however, as the standards of the Court's decision 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not 
been met.  The standards in the McLendon decision state that 
VA must provide a medical examination in a service-connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, none of the veteran's service medical records 
makes any reference to neck cervical pain.  Also significant 
is the fact that the veteran told a VA examiner in January 
2005 that he first noticed cervical pain just two years 
prior, thereby placing the date of onset approximately eight 
years after his separation from active duty.  In light of 
these findings, the second and third prongs of the McLendon 
test have not been met.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

I.  Entitlement to Service 
Connection For Cervical 
Strain and Myositis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Stated 
somewhat differently, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he developed pain in his cervical 
spine as a result of numerous parachute jumps while on active 
duty.  He was recently diagnosed with a cervical strain and 
myositis.  He is therefore seeking service connection for 
this disability.  But for the reasons set forth below, the 
Board finds no basis to grant this claim.  

The veteran's service medical records make no reference to 
cervical (i.e., neck) pain.  At his separation examination in 
January 1996, the veteran reported a history of swollen and 
painful joints, but did not specify which joints were 
involved.  Moreover, a physical examination at that time 
revealed no abnormalities involving his cervical spine.  In 
light of these findings, the service medical records provide 
highly probative evidence against the claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

Evidence developed after service also fails to support the 
veteran's claim that his cervical spine disorder is somehow 
related to service.  Indeed, these records show that the 
veteran was first diagnosed with a cervical spine disorder 
when examined by VA in January 2005.  Following a physical 
examination at that time, including radiographic testing, the 
diagnoses included chronic active cervical strain - myositis.  
The examiner offered no opinion concerning the etiology or 
date of onset of this disorder.  What is particularly 
probative, however, is that the veteran told the VA examiner 
that his cervical pain began only two years prior, thereby 
placing the date of onset at approximately January 2003.  

Thus, the veteran, himself, has admitted that his cervical 
pain began approximately eight years after his separation 
from active duty in February 1996.  This admission of an 
eight-year lapse between the conclusion of his military 
service and the onset of cervical pain provides the most 
compelling evidence against the veteran's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  And since the VA 
examination report does not include a medical opinion 
concerning the etiology or date of onset of the veteran's 
cervical spine disorder, it does not provide the required 
supporting evidence that this disorder relates back to his 
military service.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a cervical strain 
and myositis.  And because the preponderance of the evidence 
is against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A.        § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Hence, the appeal is denied.

III.  Entitlement to Service 
Connection for Bilateral Ankle and 
Knee Disabilities

The veteran claims that he also developed chronic pain in his 
ankles and knees as a result of his numerous parachute jumps 
in service.  He is therefore seeking service connection for 
bilateral ankle and knee disabilities.  Again, however, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims.   

The veteran's service medical records make no reference to 
ankle or knee problems.  In July 1984, the veteran was 
treated for complaints of left leg pain, which were attribute 
to a diagnosis of probable muscle strain of the gastronemus 
and peroneus.  However, neither the left ankle nor the left 
knee joint was specifically mentioned.  The separation 
examination report also notes his history of swollen and 
painful joints, but, again, makes no specific reference to 
the ankles or knees.  A physical examination at that time 
also revealed no abnormalities involving either ankle or 
knee.  Thus, the service medical records make no reference to 
ankle or knee problems, thereby providing highly probative 
evidence against these claims.  See Struck, 9 Vet. App. at 
147-48.

The record also shows that the veteran was first diagnosed 
with bilateral ankle and knee disorders at a VA orthopedic 
examination in January 2005, approximately nine years after 
the conclusion of his military service.  See Maxson, 230 F.3d 
at 1333.  Following a physical examination, the VA examiner 
diagnosed the veteran as having bilateral ankle sprains and 
bilateral patellofemoral syndrome of the knees.  After 
reviewing the claims file, the examiner opined that the 
"[a]bove mentioned conditions, are not at least as likely as 
not caused by or a result of [the veteran's] Military service 
period."  The examiner based his opinion on the fact that 
the veteran's service medical records "are silent as to any 
complaints or abnormalities in any of these articulations."  
The examiner then added that the veteran is most likely 
suffering from an aging process and not from repetitive 
trauma incidents. 

This medical opinion constitutes compelling evidence against 
the claims, as it was based on a review of the claims file, 
is consistent with the record, and has not been contradicted 
by any other medical evidence.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1994), citing Wood v. 
Derwinski, 1 Vet App. 190, 192-93 (1992) (holding that VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).

In addition to the medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claims.  While he may well believe that his bilateral ankle 
and knee disorders were incurred in service, as a layman 
without medical expertise, he is not qualified to render a 
medical opinion concerning the etiology these orthopedic 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to comment on symptoms (e.g., bilateral 
ankle and knee pain) he may have personally experienced 
during and since service, not the cause of them, and in 
particular not whether they were incurred in service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for residuals of bilateral ankle 
sprains and for patellofemoral syndrome of the knees.  And as 
the preponderance of the evidence is against his claims, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.  Accordingly, the appeal of these claims is denied.


ORDER

The claim for service connection for a cervical strain and 
myositis is denied.

The claim for service connection for residuals of bilateral 
ankle sprains is denied.

The claim for service connection for patellofemoral syndrome 
of the knees is denied. 


REMAND

The veteran is seeking a compensable disability rating for 
his service-connected dysthymia.  However, the Board finds 
that additional medical development is needed before it can 
adjudicate this claim.

The veteran argues that his dysthymia has worsened since his 
most recent VA examination in January 2005, which is now 
almost four years old.  Indeed, his statements are consistent 
with recent VA outpatient treatment records, which reflect a 
worsening of symptoms related to his dysthymia.  For example, 
a June 2005 treatment records notes the veteran's complaints 
involving insomnia, anhedonia, a general lack of interests, 
and anxiety associated with his job, which he claimed had 
increased over the past ten months.  It was also noted at the 
time that major depression screening was positive and that 
the veteran was on Paroxetine for depression.  

The Board therefore finds that the veteran should be 
scheduled to undergo another VA examination to determine the 
current severity of his dysthymia.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2007) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding 
that the Board should have ordered a contemporaneous 
examination of veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).

The Board also notes that psychiatric treatment records from 
the VA Medical Center (VAMC) in San Juan, dated since 2005, 
may be available which have not been associated with the 
claims file.  These additional records must be obtained 
before further adjudication of the veteran's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the San Juan VA Medical 
Center and obtain all outstanding records 
of treatment pertaining to the veteran's 
psychiatric disorder since 2005.  If 
these requested records are unavailable, 
or the search for these records otherwise 
yields negative results and further 
attempts to obtain these records would be 
futile, this fact should clearly be 
documented in the claims file and the 
veteran appropriately notified.



2.  Schedule the veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of 
service-connected dysthymia under the 
applicable rating criteria.  See 38 
C.F.R. § 4.130, Diagnostic Code 9433 
(2007).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the veteran's pertinent medical 
history.  The examiner should be provided 
a full copy of this remand, and he or she 
is asked to indicate that he or she has 
reviewed the claims file.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected dysthymia, as opposed 
to symptoms referable to any other 
condition (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

Assign an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the veteran's dysthymia versus other 
conditions (whether mental and/or 
physical).

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his 
dysthymia - including the impact it has 
on his ability to work.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


